Citation Nr: 9930370	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
September 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the veteran was denied service connection for 
chronic lumbosacral strain.  


FINDINGS OF FACT

1. While in service, the veteran was treated in 1987 for a 
single complaint of low back pain diagnosed as 
musculoskeletal back pain.  

2. There is no medical evidence of a nexus between any 
current low back disability and the veteran's service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
lumbosacral strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the January 1985 report of medical history, the veteran 
denied a history of recurrent back pain.  The examination 
reports of January 1985 and May 1987 stated that the 
veteran's spine and other musculoskeletal system were normal.  

In December 1987, the veteran twisted his back the wrong way 
and experienced low back pain.  The emergency care and 
treatment report noted that there was no prior history of low 
back pain.  There was no radiation of the pain and no muscle 
spasm noted.  The diagnosis was musculoskeletal back pain.  
The veteran was instructed to go ahead and work if he could.  
If he could not work, the examiner instructed him to return 
in the morning, but he did not return.  

At the December 1991 occupational health screening, the only 
problem reported was a rash on the wrists.  The screening 
report showed that the veteran denied problems of the bones, 
joints, and nerves.  At the November 1992 occupational health 
screening, the only problems reported were a rash on the 
wrist and a problem with the ball of the left foot.  The 
November 1992 examination report a week later stated that the 
veteran's spine and other musculoskeletal system were normal.  
In particular, the examiner noted that the veteran denied, 
and a review of the medical records failed to reveal any 
significant medical or surgical history since the January 
1985 examination.  At the November 1993 occupational physical 
exam, there was no soft tissue swelling.  At the November 
1994 occupation health screening, the only problems reported 
were a rash on the wrists, pneumonia resolved, and an ache of 
the right elbow resolved.  

Although the claims folder does not contain a discharge 
examination report, service medical records show numerous 
treatments throughout the veteran's active service for other 
conditions; yet, the veteran did not seek treatment again for 
low back pain while in service.  After separation from 
service, the veteran underwent a VA examination in November 
1995, and the examiner reviewed the veteran's claims folder.  
The examiner noted that, to the best of the veteran's 
knowledge, he had not had x-rays or a work up of his lower 
back in the past.  The impression was chronic lumbosacral 
pain.  The x-ray report showed that alignment was anatomic, 
and there was no evidence of spondylolysis or 
spondylolisthesis.  The x-ray impression was that there was 
no evidence for significant abnormality.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

If the appellant has not submitted evidence sufficient to 
well ground his claim, as a consequence, the duty [for the 
VA] to provide a medical examination and opinion is not 
triggered under 38 U.S.C.A. § 5107(a).  See Epps, 126 F.3d at 
1468-69; Caluza, 7 Vet. App. At 504; Grottveit, 5 Vet. App. 
at 93.  


Analysis

As a preliminary matter, the veteran's October 1995 appeal 
stated that he did not wish to appear personally at a 
hearing; however, in May 1996, he filed a statement that he 
was seeking representation from the Disabled American 
Veterans (DAV) "for my hearing."  A hearing was not 
scheduled, and the DAV filed the September 1999 appellant's 
brief without requesting a hearing.  It is contemplated that 
the appellant and witnesses, if any, will be present [for the 
hearing], and a hearing will not normally be scheduled solely 
for the purpose of receiving argument by a representative.  
38 C.F.R. § 20.700(b) (1999).  A hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (1999).  Therefore, the Board 
will decide this appeal on the evidence of record because the 
veteran and his representative did not express a desire for 
the veteran to appear in person at a hearing.  

The January 1985 enlistment examination report stated that 
the veteran's spine and other musculoskeletal system were 
normal, and the veteran denied a history of recurrent back 
pain.  Service medical records show that the veteran was 
treated a single time for low back pain in December 1987.  
The examiner instructed the veteran to return the next 
morning if he could not work but the veteran did not come 
back the next day.  He did, however, return numerous times 
over the next 6 1/2 years of active duty with complaints of 
upper back condition, rash on the wrists, elbow pain, 
pneumonia, right renal lithiasis, fracture of the right 
thumb, and laceration of the left ring finger; yet, he did 
not complain of or seek further treatment for low back pain.  
The veteran was able to work because, for the following years 
of active duty, he underwent various occupational screenings.  
The 1991, 1992, 1993, and 1994 occupation health screening 
reports showed that the veteran's spine and musculoskeletal 
systems were normal.  In November 1992, the examiner noted 
that the veteran denied, and a review of the medical records 
failed to reveal any significant medical or surgical history 
since the veteran's January 1985 enlistment examination.  

Despite the claim of an in-service low back injury, the 
service medical records do not show that the veteran had a 
chronic low back disability.  Although there was a single 
diagnosis of musculoskeletal back pain in December 1987, 
there was no in-service diagnosis of a chronic low back 
disease or injury.  Physical examinations after 1987 showed 
that the spine and the other musculoskeletal system were 
normal, and the November 1992 examiner found no significant 
change from the veteran's enlistment condition.  The veteran 
also admitted in November 1995 that he was not treated for 
low back pain in the past.  Therefore, the chronicity 
provision of 38 C.F.R. § 3.303(b) does not apply because the 
veteran did not exhibit a combination of manifestations 
identifying chronic lumbosacral strain at separation from 
service or within a year after separation from service.  
Consequently, for the veteran to well ground his claim, the 
evidence must demonstrate a continuity of symptomatology, and 
competent evidence must relate the present condition to that 
symptomatology.  

The only evidence showing a continuity of symptomatology are 
the veteran's statements in the application, notice of 
disagreement (NOD), and appeal, and to the November 1995 
examiner.  The application, NOD, and appeal stated that the 
veteran's lower back pain has been a recurring problem since 
it surfaced in December 1987.  While the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge, such as 
a diagnosis of his symptoms  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, the veteran told the 
November 1995 examiner that he had recurring episodes of low 
back pain aggravated by activity, particularly bending and 
lifting, and weather changes.  Nonetheless, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Although the record shows that the veteran was treated a 
single time for low back pain in service and that a current 
low back disability has been diagnosed, the record does not 
show post-service treatment for chronic lumbosacral strain.  
The veteran received no post-service treatment because he 
told the November 1995 examiner that he had not had x-rays or 
a work up of his low back in the past.  The third element for 
presentation of a well grounded claim has not been met 
because the medical evidence does not show a nexus between 
the in-service injury or disease and a current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The veteran has 
provided no medical opinion linking a current low back 
disability to the single in-service treatment for low back 
pain.  Accordingly, the claim of entitlement to service 
connection for chronic lumbosacral strain must be denied 
because it is not well grounded.  See 38 U.S.C.A. § 5107(a).  

The VA is under no duty to further assist the veteran in 
developing facts pertinent to the claim because the claim for 
service connection is not well grounded.  38 U.S.C.A. § 
5107(a).  The obligation to notify a claimant of what is 
necessary to complete the application exists only in the 
limited circumstances where there is an incomplete 
application that references other known and existing evidence 
that would render the claim plausible.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, the RO obtained all 
identified medical records because the claims folder includes 
service medical records and the November 1995 VA examination 
report.  There are no missing medical records because the 
veteran admitted that his lower back was not examined after 
service.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it is not well grounded, 
this constitutes harmless error under the facts in this case.  
Meyer v. Brown, 9 Vet. App. 425, 431-432 (1996).  

The veteran is free in the future to submit new and material 
evidence in support of reopening his claim.  Medical records 
of complaints and treatment for a low back disability since 
service would be helpful in establishing a well-grounded 
claim, as well as a medical opinion linking any current 
findings with trauma incurred in the veteran's military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

The appeal is denied because the veteran has not submitted a 
well grounded claim for entitlement to service connection for 
chronic lumbosacral strain.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

